DETAILED ACTION

Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on October 24, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 3, 6, 9, 15 and has canceled claims 4-5 and 7-8.  
Claims 1-3, 6, and 9-20 remain pending in this application.  
Terminal Disclaimer
The terminal disclaimer filed on October 24, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,715,789  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “camera lens” recited in claim 13 is confusing and indefinite since it is not clear what is the structural and logical relationships between this camera lens and the condensing lens group recited in the based claim, claim 9.   The scopes of the claim are confusing and indefinite.  The applicant is respectfully noted that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  Features shown in figures not explicitly stated in the claims are not read into the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Babayoff et al (PN. 6,697,164) in view of the US patent issued to Brandestini et al (PN. 4,837,732).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Babayoff et al teaches an imaging optical device (22, Figure 1A) that is comprised of a method for producing projective light with the imaging optical device serves as the light deflection projection device of three dimensional imaging device wherein the method comprises the step of delivering a light with a light source (28, Figure 1A), the step of penetrating said light having said light delivered by said light source through a grating (38) to modulate the phase and/or amplitude of said light, the step of penetrating said light modulated through said grating through a telecentric main confocal optics (42) to aggregate and the step of deflecting said light refracted by the optics when said light reaches a light deflecting element (46) wherein the light is emitted from a side of light deflection projection device to generated the projective light, (please see Figure 1A).  
Babayoff et al teaches that the lens group comprises a telecentric main confocal optics (442, Figure 1A), which serves as the condensing lens group.   Babayoff et al teaches that the method for producing the projective light may be installed in an electronic mobile device selected from a computer processor (i.e. 24, Figure 1B).  
This reference has met all the limitations of the claims with the exception that it does not teach explicitly that the method further comprises to penetrate said light deflected by the light deflection element through an emission lens to emit the projective light.  Brandestini et al in the same field of endeavor teaches a method and apparatus for three-dimensional registration and display of a three dimensional structure, wherein the method comprises an emission lens (9A, Figure 2) that is at the side of a light deflection projection device such that the light deflected by the deflection element (please see Figure 2) is penetrated through the emission lens (9A) to emit from the side of the light deflection projection device to generate the projective light.  It would then have been obvious to apply the teachings of Brandestini et al to modify the method to include an emission lens at the side of the light deflection projection device to generate the projective light for the benefit of providing certain optical power to the emitted projective light to enhance the function of the light deflection projection device.  
Claim 1 has been amended to include the phrase “wherein the step (d) further comprises a step of refracting at least part of said light refracted from said condensing lens group by said light deflection element. 
Babayoff et al teaches that the step of deflecting the light refracted by the lens group comprises using an endoscope probing member (46) that may comprises a rigid light transmitting medium such as glass body that is capable of refracting light from the lens group and reflecting the light via a reflecting surface via total internal reflection or a mirror surface (95, Figure 2B and column 5, lines 56-65).  
With regard to claim 2, as shown in Figure 2, Brandestini et al, the thickness of the light deflection projection device may be corresponding or be designed to a total thickness of the light deflection element and emission lens.  The size or thickness of the light deflection projection device is considered to be an obvious matters of design choice to one skilled in the art.  
With regard to claim 3 and 6, Babayoff et al teaches that the step of deflecting the light refracted by the lens group comprises using an endoscope probing member (46) that may comprises a rigid light transmitting medium that is capable of refracting light from the lens group and reflecting the light via a reflecting surface via total internal reflection or a mirror surface (95, Figure 2B).  

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Babayoff et al (PN. 6,697,164) in view of the US patent issued to Brandestini et al (PN. 4,837,732).
Claim 9 has been amended to necessitate the new ground of rejection.  
Babayoff et al teaches an imaging optical device (22, Figure 1A) that is comprised of a method for three-dimensional imaging by an imaging optical device (22, Figure 1A), wherein the method comprises the step of delivering a light with a light source (28, Figure 1A), a step of modulating a phase and/or amplitude of said light by allowing said light delivered by said light source penetrating a grating (38), a step of aggregating said light modulated through said grating by penetrating a telecentric main confocal optics (42), the step of deflecting said light which was refracted by the optics when said light reaches a light deflecting element (46) of a projection device, a step of generating a projective light by allowing said light deflected by said light deflection element (46) and emitting said projective light from a side of the light deflection projection device, (please see Figure 1A).  The method further comprises a step of reflecting said projective light while reaching a surface of a target object (52), a step of receiving said projected light reflected by said surface of the target object by receiving device (68) and obtaining a parameter information and step of obtaining three dimensional image processing said parameter information by processor (24, Figure 1B) of said three-dimensional imaging device, (please see Figure 1B).  The three-dimensional representation is displayed on a display (84, Figure 1B and column 6, lines 55-67).  
Babayoff et al teaches that the lens group comprises a telecentric main confocal optics (442, Figure 1A), which serves as the condensing lens group.
This reference has met all the limitation of the claims with the exception that it does not teach the step of generating the projective light by allowing the light deflected by the light deflection element penetrating an emission lens.  Brandestini et al in the same field of endeavor teaches a method and apparatus for three-dimensional registration and display of a three dimensional structure, wherein the method comprises an emission lens (9A, Figure 2) that is at the side of a light deflection projection device such that the light deflected by the deflection element (please see Figure 2) is penetrated through the emission lens (9A) to emit from the side of the light deflection projection device to generate the projective light.  It would then have been obvious to apply the teachings of Brandestini et al to modify the method to include an emission lens at the side of the light deflection projection device to generate the projective light for the benefit of providing certain optical power to the emitted projective light to enhance the function of the light deflection projection device.  
Claim 9 has been amended to include the phrase “wherein at least part of said light refracted from said condensing lens group is refracted”.
  Babayoff et al teaches that the step of deflecting the light refracted by the lens group comprises using an endoscope probing member (46) that may comprises a rigid light transmitting medium such as glass body that is capable of refracting light from the lens group and reflecting the light via a reflecting surface via total internal reflection or a mirror surface (95, Figure 2B and column 5, lines 56-65).  
With regard to claim 10, Babayoff et al in light of Brandestini et al teaches that the light arrived said light deflection element (46, Babayoff et al and Figure 2 of Brandestini et al) is emitted from said emission lens of the projection device after reflection and/or refraction.  
With regard to claims 11 and 12, Babayoff et al teaches that the light source delivers said light towards a front side wherein said light is emitted from a left side or right side, or an upper or lower side of the projection device after deflected by the light deflection element, (please see Figure 1A of Babayoff et al and Figure 2 of Brandestini et al).  

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babayoff et al and Brandestini et al as applied to claim 9 above, and further in view of the patent issued to Schwotzer et al (PN. 9,282,926).
The imaging method for three dimensional imaging device taught by Babayoff et al in combination with the teachings of Brandestini et al as described in claim 9 above has met all the limitations of the claims.  
With regard to claims 13 and 14, the scopes of the claims are unclear for the reasons stated above.  These claims can only be examined in the broadest interpretation.  Babayoff et al in light of Brandestini et al teaches that the device is comprised of an image sensor (i.e. a CCD of Babayoff et al, Figure 1A or 11, Figure 2 of Brandestini et al) wherein imaging lens is included to serve as the camera lens to form the image on the image sensor.  Babayoff et al in light of Brandestini et al further teaches the device is implicitly comprised of a housing or a shell with installation chamber to hold the lens groups and to from focusing gap within the housing or shell.  It is either implicitly included or obvious modification by one skilled in the art, in light of the teachings of Schwotzer et al, to further include lens holder with lens holder shell to hold the lens group within the housing or shell, (please see Figure 1).  Focusing gap may be formed between the shell and the lens holder shell for the subsequent focusing, (please see Figure 1 of Schwotzer et al).  The housing or shell also comprises structures serve as media bay to accommodate interconnecting media.  It would then have been obvious to one skilled in the art to apply the teachings of Schwotzer et al to modify the housing or shell to specifically having the lens holder hold the lens groups in proper positions.  

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Babayoff et al (PN. 6,697,164) in view of patent issued to Brandestini et al (PN. 4,837,732).
Claim 15 has been amended to necessitate the new grounds of rejection.  
Babayoff et al teaches an electronic device (please see Figure 1A) that is comprised of an electronic mobile device and an image device (22) installed in the electronic mobile device that is comprised of a light source (28, Figure 1A) configured to emit a projective light, at least a light deflection device which comprises a fixed light deflection element (46) deflecting said projective light, a grating (38), and a telecentric confocal optics (42).  These elements arranged in such a manner that when the projective light emitted by the light source passes through said grating (38), the projective light is then refracted and aggregated by the lens group (42) wherein the projective light is then deflected by the light deflection element (46) and eventually emitted out of said light deflection projection device wherein a relative position between the light source and light deflection element (46) is fixed.  After a deflection of the light deflection element (46) and deflected projective light is projected to an outside of the light projection device from a side thereof such that a projection direction of said deflected projective light is transversely changed to direction along a thickness of the light deflection projection device.  
Babayoff et al teaches that the lens group comprises a telecentric main confocal optics (442, Figure 1A), which serves as the condensing lens group.
This reference has met all the limitation of the claims with the exception that it does not teach the step of generating the projective light by allowing the light deflected by the light deflection element penetrating an emission lens.  Brandestini et al in the same field of endeavor teaches a method and apparatus for three-dimensional registration and display of a three dimensional structure, wherein the method comprises an emission lens (9A, Figure 2) that is at the side of a light deflection projection device such that the light deflected by the deflection element (please see Figure 2) is penetrated through the emission lens (9A) to emit from the side of the light deflection projection device to generate the projective light.  It would then have been obvious to apply the teachings of Brandestini et al to modify the method to include an emission lens at the side of the light deflection projection device to generate the projective light for the benefit of providing certain optical power to the emitted projective light to enhance the function of the light deflection projection device.  
Claim 15 has been amended to include the phrase “wherein at least part of said light refracted from said condensing lens group is refracted”.  
Babayoff et al teaches that the step of deflecting the light refracted by the lens group comprises using an endoscope probing member (46) that may comprises a rigid light transmitting medium such as glass body that is capable of refracting light from the lens group and reflecting the light via a reflecting surface via total internal reflection or a mirror surface (95, Figure 2B and column 5, lines 56-65).  
With regard to claim 16, as shown in Figure 2, Brandestini et al, the thickness of the light deflection projection device may be corresponding or be designed to a total thickness of the light deflection element and emission lens.  The size or thickness of the light deflection projection device is considered to be an obvious matters of design choice to one skilled in the art.  
With regard to claims 17-18, Babayoff et al teaches the electronic device further comprises at least one receiving device such as a CCD (68, Figure 1A) and a process (please see Figure 1B) wherein the at least one receiving device is arranged in such a manner that the projective light emitted from the light projection device is reflected after reaching a surface of a target object (52) and at least one receiving device receives the projective light reflected by the surface of the target object and transmits an information of the projective light to the processor (24) to process information to obtain a 3D representation image information.  The electronic device has a display screen (84) adapted for displaying the 3D image information wherein the projection device and the receiving device are on one of a front side and a backside of the electronic mobile device.  

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babayoff et al and Brandestini et al as applied to claim 9 above, and further in view of the patent issued to Michaeli et al (PN. 9,860,520).
The electronic device taught by Babayoff et al in combination with the teachings of Brandestini et al as described in claim 15 above has met all the limitations of the claims.  
With regard to claims 19 and 20, Babayoff et al teaches that the deflection element may comprise an endoscope probing member (46) that comprises a rigid light transmitting medium, with total internal reflection surface, (please see column 5, lines 56-61).  This means the endoscope probing member is a prism.  This reference shows in Figure 1A that the endoscope probing member may has a triangular shape, (please see Figure 1A).  The endoscope probing element refracting the projective light, wherein the light source provides the projective light projected along a longitudinal direction wherein by refraction of the prism at least part of the projective light is emitted from the emission lens (in light of Brandestini et al) along a lateral direction.  
Michaeli et al in the same field of endeavor teaches explicitly that the light deflection element may be a triangular prism (6, Figure 2, column 5, lines 45-50), such that projective light projected along the longitudinal direction by the light source (3, Figure 2) is refracted by the triangular prism such that at least part of the projective light is emitted from the emission lens (in light of Brandestini et al) along a lateral direction.  It would then have been obvious to apply the teachings of Michaeli et al to use a triangular prism as the light deflection element to achieve the light deflection function.  
Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons set forth above.
In response to applicant’s arguments concerning the cited Babayoff reference teaches that deflection portion does not provide refraction of the light, the examiner respectfully disagrees for the reasons stated below.  The cited Babayoff reference teaches the deflection of the light is achieved by an endoscope probing member (46, Figure 1A) that specifically comprises a transmitting member such as a glass body that implicitly would refract light refracted from the lens groups (42 and 44, please see column 5, lines 55-65).  Applicant being one skilled in the art must understand that total internal reflection can only occur at the interface of intermedia that have different refractive indices.  This means the endoscope probing medium must contain a refractive medium that has a refractive index different (greater than) the intermediate medium such as air.  The refracted light from the lens groups enters the endoscope probing member from air intermediate medium must have been refracted by the endoscope probing member.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/           	 Primary Examiner, Art Unit 2872